ICJ_035_AerialIndicent1955_ISR_BGR_1959-05-26_JUD_01_PO_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A
L’INCIDENT AERIEN DU

27 JUILLET 1955

(ISRAEL c. BULGARIE)
EXCEPTIONS PRELIMINAIRES

ARRÊT DU 26 MAI 1959

1959

INTERNATIONAL COURT OF JUSTICE

 

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF

JULY 27th, 1955

(ISRAEL v. BULGARIA)
PRELIMINARY OBJECTIONS

JUDGMENT OF MAY 26th, 1959
Le présent arrét doit étre cité comme suit:
« Affaire relative à l'incident aérien du 27 juillet 1955
(Israël c. Bulgarie), Exceptions préliminaires,
Arrêt du 26 mai 1959: C. I. J. Recueil 1959, p. 127. »

This Judgment should be cited as follows:

“Case concerning the Aerial Incident of July 27th, 1955
(Israel v. Bulgaria), Preliminary Objections,
Judgment of May 26th, 1959: I.C.J. Reports 1959, p. 127.”

 

N° de vente: 206
Sales number

 

 

 
127

INTERNATIONAL COURT OF JUSTICE

1959
May 26th
General List:
No. 35

YEAR 1959

May 26th, 1959

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(ISRAEL v. BULGARIA)
PRELIMINARY OBJECTIONS

Compulsory jurisdiction of International Court of Justice. —Declara-
tions accepting compulsory jurisdiction of Permanent Court of Inter-
national Justice.—Article 36, paragraph 5, of Statute of Court.—
Determination of States to which Article 36, paragraph 5, applies.—
Conditions required for application of Article 36, paragraph 5.—Lapse
of a declaration following dissolution of Permanent Court.

JUDGMENT

Present: President KLAESTAD; Vice-President ZAFRULLA KHAN:
judges BASDEVANT, HACKWORTH, WINIARSKI, BADAWI,
ARMAND-UGoN, KOjEVNIKOV, Sir Hersch LAUTERPACHT,
MORENO QUINTANA, CORDOVA, WELLINGTON Koo, SPIRO-
POULOS, Sir Percy SPENDER; Judges ad hoc GOITEIN and
ZouREK; Deputy-Registrar GARNIER-COIGNET.
AERIAL INCIDENT OF 27 VII 55 (JUDGMENT OF 26 V 59) 128

In the case concerning the Aerial Incident of July 27th, 1955,

between

the State of Israel,
represented by

Mr. Shabtai Rosenne, Legal Adviser to the Ministry for Foreign
Affairs,

as Agent,

assisted by

Mr. M. Shneerson, Minister Plenipotentiary, Embassy of Israel,
Paris,

Mr. J. H. Lazarus, Assistant to the Attorney-General, Ministry
of Justice,

Mr. F. Landau, Assistant to the State-Attorney, Ministry of

_ Justice,

Mr. T. Meron, Assistant to the Legal Adviser, Ministry for
Foreign Affairs,

as Counsel,

and

the People’s Republic of Bulgaria,
represented by
Dr. Nissim Mévorah, Professor of Civil Law at the University of
Sofia, Adviser to the Ministry for Foreign Affairs,
as Agent,
assisted by
M. Evguéni Kamenov, Envoy Extraordinary and Minister
Plenipotentiary of Bulgaria in France,
as Counsel,
and by
M. Pierre Cot, Professeur agrégé of the Faculties of Law of France,
and |

Me Marc Jacquier, of the Bar of the Paris Court of Appeal,
as Advocates,

THE COURT,
composed as above,

delivers the following Judgment :

On October 16th, 1957, the Minister of Israel to the Netherlands
handed to the Registrar an Application by the Government of Israel,

5
AERIAL INCIDENT OF 27 VII 55 (JUDGMENT OF 26 V 59) 129

dated October gth, 1957, instituting proceedings before the Court
against the Government of the People’s Republic of Bulgaria with
regard to the destruction, on July 27th, 1955, by the Bulgarian
anti-aircraft defence forces, of an aircraft belonging to El Al Israel
Airlines Ltd.

The Application invoked Article 36 of the Statute of the Court
and the acceptance of the compulsory jurisdiction of the Court by
Israel, on the one hand, in its Declaration of October 3rd, 1956,
replacing the previous Declaration of September 4th, 1950, and
by Bulgaria, on the other hand, on July 29th, 1921. In accordance
with Article 40, paragraph 2, of the Statute, the Application was
communicated to the Government of the People’s Republic of
Bulgaria. In accordance with paragraph 3 of the same Article, the
other Members of the United Nations and the non-Member States
entitled to appear before the Court were notified.

Time-limits for the filing of the Memorial and the Counter-Me-
morial were fixed respectively by Orders of the Court of November
26th, 1957, and January 27th, 1958. The Memorial was filed within
the time-limit fixed for this purpose. Within the time-limit fixed
for the filing of the Counter-Memorial, the Government of the Peo-
ple’s Republic of Bulgaria filed preliminary objections to the juris-
diction of the Court.On December 17th, 1958, an Order, recording
that the proceedings on the merits were suspended under the provi-
sions of Article 62 of the Rules of Court, granted the Government of
Israel a time-limit expiring on February 3rd, 1959, for the submis-
sion of a written statement of its observations and submissions on the
preliminary objections. The written statement was filed on that
date and the case became ready for hearing in respect of the pre-
liminary objections.

Mr. Justice Goitein, of the Supreme Court of Israel, and M.
Jaroslav Zourek, member of the International Law Commission of
the United Nations, were respectively chosen, in accordance with
Article 31, paragraph 3, of the Statute, to sit as Judges ad hoc
in the present case by the Government of Israel and the Government
of Bulgaria.

On March 16th, 17th, 18th, 19th, 23rd, 24th, 25th and 26th and
on April 1st, 2nd and 3rd, 1959, hearings were held in the course of
which the Court heard the oral arguments and replies of M. Mévorah,
Agent, M. Kamenov, Counsel, and M. Cot, Advocate, on behalf
of the Government of the People’s Republic of Bulgaria, and of
Mr. Rosenne, Agent, on behalf of the Government of Israel.

In the course of the written and oral proceedings, the following
submissions were presented by the Parties:

On behaif of the Government of Israel, in the Application:

“That it may please the Court:

(a) Subject to the presentation of such written and oral pleadings
as the Court may direct, to adjudge and declare that the People’s
Republic of Bulgaria is responsible under international law for

6
AERIAL INCIDENT OF 27 VII 55 (JUDGMENT OF 26 V 59) 130

the destruction of the Israel aircraft 4X-AKC on 27 July 1955
and for the loss of life and property and all other damage that
resulted therefrom;

(b) To determine the amount of compensation due from the
People’s Republic of Bulgaria to Israel;

(c) In exercise of the power conferred upon it by Article 64
of the Statute of the Court, to decide that all costs and expenses
incurred by the Government of Israel be borne by the Govern-
ment of the People’s Republic of Bulgaria.”

On behalf of the same Government, in the Memorial:
“I. On the first petition of the Application instituting Proceedings:

Whereas units of the armed forces of Bulgaria opened fire
on 4X-AKC and shot it down and destroyed it, killing all
its occupants, as has been admitted by the Government of
Bulgaria ;

And whereas the Government of Bulgaria has furthermore
admitted that in so doing its armed forces displayed a certain
haste and did not take all the necessary measures to compel
the aircraft to land, and has stated that it would identify
and punish the culpable persons and pay compensation;

And whereas such action was in violation of international
law;

May it please the Court

To judge and declare

That Bulgaria is responsible under international law for
the destruction of Israel aircraft 4X-AKC, on 27 July 1955,
and for the loss of life and property and all other damage
that resulted therefrom.

II. On the second petition of the Application instituting Pro-
ceedings:

(a) Whereas the Government of Israel has established that

the financial loss incurred by the persons whose cause is being

adopted by it amounts to the sum of U.S. Dollars 2,559,688.65 ;

May it please the Court

To give judgment in favour of the claim of the Government
of Israel and fix the amount of compensation due from Bulgaria
to Israel at U.S. Dollars 2,559,688.65;

(b) Whereas the Government of Israel has stated that a
declaration by the Court regarding the international respon-
sibility of Bulgaria, as contained m Submission No. I, would
be sufficient satisfaction and that it was waiving any further
claim to reparation;

And whereas, nevertheless, the Government of Israel has
asked the Court to take note of the failure of the Government

7
AERIAL INCIDENT OF 27 VII 55 (JUDGMENT OF 26 V 59) 131

of Bulgaria to implement its undertaking to identify and
punish the culpable persons;

May it please the Court
To place the foregoing on record.

III. On the third petition of the Application instituting Proceedings:

May it please the Court

(a) To judge and declare

that the expenses incurred by the Government of Israel in
preparing this claim, assessed at I £25,000, be borne by the
Government of Bulgaria.

(6) To decide

that the costs of the Government of Israel in this case shall
be borne by the Government of Bulgaria.

IV. And further to judge and declare that the sum awarded under
Submission No. II (a), with interest at six per cent per annum
from 27 July 1955 until the date of payment, together with
the expenses and costs incurred in this case, shall be paid by
the Government of Bulgaria to the Government of Israel in
Israel.”

On behalf of the People’s Republic of Bulgaria in the Preliminary
Objections (communications of December 4th and 8th, 1958):

“May it please the Court,

Whereas Article 36, paragraph 5, of the Statute of the Inter-
national Court of Justice is inapplicable in regard to the People’s
Republic of Bulgaria,

Whereas the International Court of Justice is without juris-
diction to adjudicate on the Application of the Government of
Israel since the latter submits to the Court a dispute which relates
to situations and facts that arose prior to the alleged acceptance
of the compulsory jurisdiction of the International Court of Justice
by the People’s Republic of Bulgaria,

For these reasons and all others which may be presented or
which the Court should consider it appropriate to add thereto or
to substitute therefor,

To adjudge and declare

That the Court is without jurisdiction in the case concerning the
aerial incident of July 27th, 1955, and also

That the Application filed on October 16th, 1957, by the Govern-
ment of Israel against the Government of the People’s Republic
of Bulgaria is inadmissible ;

In the alternative,

May it please the Court,

Whereas the State of Israel can act in defence of its nationals
only and whereas the damage in respect of which it seeks reparation

8
AERIAL INCIDENT OF 27 VII 55 (JUDGMENT OF 26 V 59) 132

was for the most part suffered by non-Israel insurance companies,

Whereas the dispute referred to the International Court of
Justice by the Israel Government is subject to the exclusive
jurisdiction of the People’s Republic of Bulgaria; and whereas
moreover it falls in any event essentially within the domestic
jurisdiction of Bulgaria,

Whereas the Government of Israel has not exhausted the remedies
available in the Bulgarian courts before applying to the Court,

For these reasons and all others which may be presented or
which the Court should consider it appropriate to add thereto
or to substitute therefor,

To adjudge and declare that the Application filed on October
16th, 1957, by the Government of Israel against the Government
of the People’s Republic of Bulgaria is inadmissible.”

On behalf of the Government of Israel, in its Written Observa-
tions on the Preliminary Objections:

“May it please the Court,

Rejecting all Submissions to the contrary,

To dismiss the Preliminary Objections, and
To resume the proceedings on the merits.”

On behalf of the Government of the People’s Republic of Bul-
garia, Submissions deposited in the Registry on March 2oth, 1950,
after the first oral presentation of that Government’s case:

“May it please the Court,

On the First Preliminary Objection,

Whereas the Declaration of August 12th, 1921, by which the
Kingdom of Bulgaria had accepted the compulsory jurisdiction of
the Permanent Court of International Justice and which formed
part of the Protocol of Signature of the Statute of that Court,
ceased to be in force on the dissolution of the Permanent Court,
pronounced by the Assembly of the League of Nations on April
18th, 1946;

Whereas that Declaration was therefore no longer in force on
the date on which the People’s Republic of Bulgaria became a
party to the Statute of the International Court of Justice; and
whereas it cannot accordingly be regarded as constituting an
acceptance of the compulsory jurisdiction of the International
Court of Justice, by virtue of Article 36, paragraph 5, of the
Statute of that Court,

For these reasons,

To adjudge and declare that the Court is without jurisdiction
to adjudicate upon the Application of the Government of Israel
relating to the aerial incident of July 27th, 1955.

9
AERIAL INCIDENT OF 27 VII 55 (JUDGMENT OF 26 V 59) 133

On the Second Preliminary Objection,

Whereas the dispute referred to the Court relates to situations
or facts prior to the alleged acceptance of the compulsory juris-
diction of the International Court of Justice which is said to
result from the accession of the People’s Republic of Bulgaria
to the Statute of that Court on December 14th, 1955;

Whereas the Government of Israel, in accepting the compulsory
jurisdiction of the International Court of Justice, excluded disputes
prior to the date of its submission to that compulsory jurisdiction ;

Whereas, on the basis of reciprocity, the Government of the
People’s Republic of Bulgaria cannot, in any event, be regarded
as having accepted the compulsory jurisdiction of the Inter-
national Court of Justice in respect of facts prior to December r4th,

1955,
For these reasons,

To adjudge and declare that the Court is without jurisdiction
to adjudicate upon the Application of the Government of Israel
relating to the aerial incident of July 27th, 1955.

On the Third Preliminary Objection,

Whereas the Government of Israel can act in defence of its
nationals only; whereas it does not dispute that all or part of
the damage in respect of which it seeks compensation was covered
by insurance; whereas it provides no evidence of the Israel
nationality of the insurers,

For these reasons,

To adjudge and declare that the Government of Israel has no
capacity to submit to the Court claims to a right to be indemnified
which has been the subject of assignment or subrogation in favour
of insurance companies not of Israel nationality.

On the Fourth Preliminary Objection,

Whereas it appears from the Memorial filed on behalf of the
Government of Israel that the Application, of which the Court
is seised, is based upon action undertaken by the Bulgarian anti-
aircraft defence armed forces, in the Bulgarian airspace; whereas
the dispute, which has arisen as a result of such action, does not
fall within any of the categories referred to in Article 36,
paragraph 2, of the Statute of the International Court of Justice,
but, on the contrary, falls within the exclusive jurisdiction of
the People’s Republic of Bulgaria;

Whereas, moreover, this dispute is one ‘relating to matters
which are essentially within the domestic jurisdiction of the Bul-
garian State’; whereas in virtue of reservation ‘(5)’ included by
the Government of Israel in its Declaration of Acceptance of the
compulsory jurisdiction of the Court—which reservation the
Bulgarian Government claims to be entitled to apply in its favour,
on the basis of reciprocity—the dispute falls outside the juris-
diction of the International Court of Justice,

ro
AERIAL INCIDENT OF 27 VII 55 (JUDGMENT OF 26 V 59) 134

For these reasons,

To adjudge and declare that the Court is without jurisdiction
to adjudicate upon the Application of the Government of Israel
relating to the aerial incident of July 27th, 1955.

On the Fifth Preliminary Objection,

Whereas the nationals of Israel whose claims are presented by
the Government of Israel have not exhausted the remedies available
to them in the Bulgarian courts before applying to the Inter-
national Court of Justice,

For these reasons,

To adjudge and declare that the claim of the Government of
Israel cannot, at the present stage, be submitted to the Court.”

On behalf of the Government of Israel, Submissions filed at the
hearing of March 26th, 1959:

“May it please the Court,

Rejecting all Submissions to the contrary,
To dismiss the Preliminary Objections, and
To resume the proceedings on the merits.”

On behalf of the Government of the People’s Republic of Bul-
garia, Submissions filed in the Registry on April 2nd, 1959, after
the oral reply:

“On the Fifth Preliminary Objection,

Whereas the nationals of Israel whose claims are presented by
the Government of Israel had not exhausted the remedies available
to them in the Bulgarian courts before the reference by that
Government to the International Court of Justice,

For these reasons,

To adjudge and declare that the claim of the Government of
Israel cannot, at the present stage, be submitted to the Court.”

At the hearing of April 3rd, 1959, at the end of his oral rejoinder,
the Agent for the Government of Israel confirmed the formal Sub-
missions set forth in the Written Observations submitted on behalf
of his Government.

*
* *

It was stated to the Court that on the morning of July 27th, 1955,
the civil Constellation aircraft No. 4X-AKC, wearing the Israel
colours and belonging to the Israel Company El Al Israel Airlines
Ltd., making a scheduled commercial flight between Vienna,
Austria, and Lod (Lydda) in Israel, having, without previous
authorization, penetrated over Bulgarian territory, was shot down
by aircraft of the Bulgarian anti-aircraft defence forces. After
catching fire, the Israel aircraft crashed in flames near the town of

IT
AERIAL INCIDENT OF 27 VII 55 (JUDGMENT OF 26 V 59) 135

Petritch, Bulgaria, and all the crew, consisting of seven members,
and also the fifty-one passengers of various nationalities were killed.

These facts gave rise to negotiations and diplomatic correspon-
dence between the two Governments which attempted in that
way to arrive at a friendly solution. As these diplomatic approaches
did not lead to a result which was satisfactory to the Parties
to the case, the Government of Israel submitted the dispute to
the Court by means of an Application instituting proceedings
on October 16th, 1957. Against this Application the Government
of the People’s Republic of Bulgaria advanced five Preliminary
Objections.

The Court will proceed to consider the First Preliminary Objection.

*
* *

The Government of Israel claims to find a basis for the juris-
diction of the Court in the present case by invoking in its Application
the fact that ““Bulgaria’s acceptance of the compulsory jurisdiction
was made on 29th July, 1921, on the occasion of the deposit of the
instrument of that country’s ratification of the Protocol of Signature
of the Statute of the Permanent Court of International Justice”.
In its Memorial, it reproduced the declaration thus invoked under
the date of August 12th, 1921, which is the date of its ratification
by the Government of the Kingdom of Bulgaria and therefore the
date of its entry into force. The Memorial adds: “Bulgaria became
a Member of the United Nations on 14 December, 1955... when
that country’s Declaration became applicable to the jurisdiction
of the International Court of Justice.” While not so stating at the
time, though it was thus understood by the Bulgarian Government
and explained in the subsequent proceedings, the Government of
Israel rested this reference to the 1921 Declaration on Article 36,
paragraph 5, of the Statute of the International Court of Justice.

Thus, the Government of Israel relies on two provisions. The first
is the Declaration signed on July 2gth, 1921, at the same time as
the Protocol of Signature of the Statute of the Permanent Court
of International Justice, and ratified on August 12th, 1921. This
Declaration is in the following terms:

[Translation]

“On behalf of the Government of the Kingdom of Bulgaria, I
recognize, in relation to any other Member or State which accepts
the same obligation, the jurisdiction of the Court as compulsory,
tpso facto and without any special convention, unconditionally.”

The second provision is Article 36, paragraph 5, of the Statute of
the International Court of Justice, which reads as follows:

“Declarations made under Article 36 of the Statute of the Per-
manent Court of International Justice and which are still in force

Iz
AERIAL INCIDENT OF 27 VII 55 (JUDGMENT OF 26 V 59) 136

shall be deemed, as between the parties to the present Statute, to
be acceptances of the compulsory jurisdiction of the International
Court of Justice for the period which they still have to run and in
accordance with their terms.”

To justify the application of the latter provision to the Bulgarian
Declaration of 1921, the Government of Israel relies finally on the
fact that Bulgaria became a party to the Statute of the International
Court of Justice as a result of its admission to the United Nations,
pursuant to Resolution 995 (X) adopted by the General Assembly
on December 14th, 1955.

The Government of the People’s Republic of Bulgaria denies
that Article 36, paragraph 5, of the Statute transferred the effect
of the Bulgarian Declaration of 1921 to the jurisdiction of the
International Court of Justice. Consequently, its First Preliminary
Objection asks that it ‘‘may please the Court ... to adjudge and
declare that the Court is without jurisdiction to adjudicate upon
the Application of the Government of Israel relating to the aerial
incident of July 27th, 1955”.

The Court has to determine whether Article 36, paragraph 5, of
the Statute is applicable to the Bulgarian Declaration of 1921.

The object of Article 36, paragraph 5, is to introduce a modifi-
cation in the declarations to which it refers by substituting the
International Court of Justice for the Permanent Court of Inter-
national Justice, the latter alone being mentioned in those declara-
tions, and by thus transferring the legal effect of those declarations
from one Court to the other. That Article 36, paragraph 5, should
do this in respect of declarations made by States which were
represented at the San Francisco Conference and were signatories
of the Charter and of the Statute, can easily be understood. This
corresponds indeed to the very object of this provision. But is this
provision meant also to cover declarations made by other States,
including Bulgaria? The text does not say so explicitly.

At the time of the adoption of the Statute a fundamental
difference existed between the position of the signatory States and
of the other States which might subsequently be admitted to the
United Nations. This difference is not expressed in the text of
Article 36, paragraph 5, but it derives from the situation which that
text was meant to regulate, namely, the transfer to the International
Court of Justice of declarations relating to the Permanent Court of
International Justice which was on the point of disappearing when
the Statute was drawn up. The States represented at San Francisco
knew what their own position was under the declarations they had
made. They were acting with a full knowledge of the facts when
they agreed to transfer the effect of those declarations to the com-
pulsory jurisdiction of the new Court and they had the power
to do so. These States were not in the same position with
regard to the declarations signed by other States. In the case of

13
AERIAL INCIDENT OF 27 VII 55 (JUDGMENT OF 26 V 59) 137

some of these, there might arise the question of the effect of the
war, a question which does not appear then to have been considered.
In a more general way, the signatory States could not regard as
more or less imminent the admission to the United Nations of any
of the other States, their admission being possibly preceded by the
lapsing of the declarations of some of them; the question which
the signatory States were easily able to resolve as between them-
selves at that time would arise in a quite different form in the
future as regards the other States. The existence of these differences
militates against a construction extending the effect of Article 36,
paragraph 5, to declarations made by States subsequently admitted
to the United Nations, on the mere ground that those declarations
were in force at the time of the signing of the Charter or of its
entry into force.

Article 36, paragraph 5, considered in its application to States
signatories of the Statute, effects a simple operation: it transforms
their acceptance of the compulsory jurisdiction of the Permanent
Court into an acceptance of the compulsory jurisdiction of the
International Court of Justice. This was done in contemplation
of the dissolution of the old Court and the institution of a new
Court, two events which, while not absolutely coincident, were
sufficiently close so far as States signatories of the Charter and
of the Statute were concerned. The transformation enacted was
in their case contemporaneous with this double event. The position
was quite different in respect of declarations by non-signatory
States, apart from the possibility, which did not in fact materialize,
of a non-signatory State’s becoming a party to the Statute before the
dissolution of the Permanent Court. Subject to this, the operation
of transferring from one Court to the other acceptances of the
compulsory jurisdiction by non-signatory States could not con-
stitute a simple operation, capable of being dealt with immediately
and completely by Article 36, paragraph 5. Such a transfer must
necessarily involve two distinct operations which might be separated
by a considerable interval of time. On the one hand, old declarations
would have had to have been preserved with immediate effect as
from the entry into force of the Statute, and, on the other hand,
they would have had to be transferred to the jurisdiction of the
International Court of Justice, a transfer which could only have
been operated by the acceptance by the State concerned of the
new Statute, in practice, by its admission to the United Nations.
Immediate preservation of the declaration was necessary in order
to save it from the lapsing by which it was threatened by the
imminent dissolution of the Permanent Court which was then in
contemplation. If it were not thus maintained in being, a subsequent
transfer of the declaration to the jurisdiction of the new Court
could not be effected. Thus, the problem of the transfer of former
declarations from one Court to the other, which arose in the case
of the acceptances of non-signatory States, was quite different

14
AERIAL INCIDENT OF 27 VII 55 (JUDGMENT OF 26 V 59) 138

from that in the case of acceptances by States signatories of the ©
Charter and of the Statute.

In addition to this fundamental difference in respect of the
factors of the problem, there were special difficulties in resolving
it in respect of acceptances by non-signatory States. These diffi-
culties, indeed, rendered impossible the solution of the problem
by the application of Article 36, paragraph 5, as drafted and
adopted. Since this provision was originally subscribed to only by
the signatory States, it was without legal force so far as non-
signatory States were concerned: it could not preserve their
declarations from the lapsing with which they were threatened
by the impending dissolution of the Permanent Court. Since it
could not maintain them in being, Article 36, paragraph 5, could
not transfer their effect to the jurisdiction of the new Court as
of the date when a State having made a declaration became a
party to the Statute. Since these declarations had not been
maintained in being, it would then have been necessary to reinstate
lapsed declarations, then to transport their subject-matter to the
jurisdiction of the International Court of Justice: nothing of this
kind is provided for by Article 36, paragraph 5. Thus, the course
it would have been necessary to follow at the time of the adoption
of the Statute, in order to secure a transfer of the declarations
of non-signatory States to the jurisdiction of the new Court, would
have had to be entirely different from the course which was
followed to achieve this result in respect of the declarations of
signatory States. In the case of signatory States, by an agreement
between them having full legal effect, Article 36, paragraph 5,
governed the transfer from one Court to the other of still-existing
declarations; in so doing, it maintained an existing obligation
while modifying its subject-matter. So far as non-signatory States
were concerned, something entirely different was involved: the
Statute, in the absence of their consent, could neither maintain
nor transform their original obligation. Shortly after the entry
into force of the Statute, the dissolution of the Permanent Court
freed them from that obligation. Accordingly, the question of a
transformation of an existing obligation could no longer arise so
far as they were concerned: all that could be envisaged in their
case was the creation of a new obligation binding upon them. To
extend Article 36, paragraph 5, to those States would be to allow
that provision to do in their case something quite different from
what it did in the case of signatory States.

The question of the transfer from one Court to the other of
former acceptances of the compulsory jurisdiction is so different,
according to whether it arises in respect of States signatories of
the Statute or in respect of non-signatory States, that the date
of the transfer, which it is a simple matter to determine in the
case of signatory States, in spite of the silence on the point of
Article 36, paragraph 5, can scarcely be determined in any satis-

15
AERIAL INCIDENT OF 27 VII 55 (JUDGMENT OF 26 V 59) 139

factory way in the case of declarations of non-signatory States.
If regard be had to the date upon which a non-signatory State
became a party to the Statute by its admission to the United
Nations or in accordance with Article 93, paragraph 2, of the
Charter, the transfer is then regarded as occurring at a date which
might be very distant from the entry into force of the Statute,
and this would hardly be in harmony with the spirit of a provision
designed to provide for the transition from the old to the new
Court by maintaining something of the former regime.

On the point now under consideration, the States represented
at San Francisco could have made an offer addressed to other
States, for instance, an offer to consider their acceptance of the
compulsory jurisdiction of the Permanent Court as an acceptance
of the jurisdiction of the International Court of Justice. But, in
that case, such an offer would have had to be formulated, and
the form of its acceptance and the conditions regarding the period
within which it must be accepted would have had to be determined.
There is nothing of this kind in Article 36, paragraph 5. When
this Article decides that, as between parties to the present Statute,
certain declarations are to be deemed to be acceptances of the
compulsory jurisdiction of the International Court of Justice,
this can be easily understood as meaning that the Article applies
to the declarations made by the States which drew it up. Such
a form of expression is scarcely appropriate for the making of
an offer addressed to other States.

Thus to restrict the application of Article 36, paragraph 5, to
the States signatories of the Statute is to take into account the
purpose for which this provision was adopted. The Statute in
which it appears does not establish the compulsory jurisdiction
of the Court. At the time of its adoption, the impending disso-
lution of the Permanent Court and, in consequence thereof, the
lapsing of acceptances of its compulsory jurisdiction, were in
contemplation. If nothing had been done there would have been
a backward step in relation to what had been achieved in the
way of international jurisdiction. Rather than expecting that the
States signatories of the new Statute would deposit new declara-
tions of acceptance, it was sought to provide for this transitory
situation by a transitional provision and that is the purpose of
Article 36, paragraph 5. By its nature and by its purpose, that
transitional provision is applicable only to the transitory situation
it was intended to deal with, which involved the institution of
a new Court just when the old Court was being dissolved. The
situation is entirely different when, the old Court and the acceptance
of its compulsory jurisdiction having long since disappeared, a
State becomes a party to the Statute of the new Court: there is then
no transitory situation to be dealt with by Article 36, paragraph 5.

16
AERIAL INCIDENT OF 27 VII 55 (JUDGMENT OF 26 V 59) 140

*
* *

To the extent that the records of the San Francisco Conference
provide any indication as to the scope of the application of
Article 36, paragraph 5, they confirm the fact that this paragraph
was intended to deal with the declarations of signatory States.
Those of non-signatory States, in respect of which special provisions
would have been necessary, were not envisaged.

This point had not been dealt with by the Washington Com-
mittee of Jurists. A Sub-Committee, sitting on April 13th, 1945,
had merely drawn attention to the fact that many nations had
previously accepted compulsory jurisdiction under the Optional
Clause and added “that provision should be made at the San
Francisco Conference for a special agreement for continuing these
acceptances in force for the purpose of this Statute’’. This reference
to a special agreement clearly indicated that in order to preserve
these acceptances under a new system, the consent of States
having made such declaration would be necessary: the contem-
plating of such an agreement indicated that the Conference could
not substitute its decision for that of the States not there
represented.

At the San Francisco Conference, the provision which became
paragraph 5 of Article 36 was proposed by Sub-Committee D and
discussed and adopted by Committee IV/r, on June Ist, 1945.
In this Committee, the statements made mainly indicated the
preference of many delegations for the Court’s compulsory juris-
diction and their regret that it did not appear to be possible to
adopt it. As to the meaning to be attributed to the provision
which was to become paragraph 5 of Article 36, the Canadian
representative said: “In view of the new paragraph ... as soon
as States sign the Charter, the great majority of them would be
automatically under the compulsory jurisdiction of the Court
because of the existing declarations.” The representative of the
United Kingdom having for his part said that he thought “that
some forty States would thereby become automatically subject
to the compulsory jurisdiction of the Court”, this optimistic
estimate was corrected by the Australian representative in the
terms thus recorded in the minutes: “He desired to call attention
to the fact that not forty but about twenty States would be
automatically bound as a result of the compromise. In this con-
nection he pointed out that of the fifty-one States that have
adhered to the optional clause, three had ceased to be independent
States, seventeen were not represented at the Conference and
about ten of the declarations of other States had expired.” The
representatives of the United Kingdom and of Australia, referring
to the meaning which they attached to the paragraph which sub-
sequently became paragraph 5, were indicating the number of

17
AERIAL INCIDENT OF 27 VII 55 (JUDGMENT OF 26 V 59) 141

States to which, in their opinion, this provision would be applicable.
The Australian representative, whose statement followed that of
the representative of the United Kingdom, set out to correct the
latter’s estimate of the number of declarations which would thus
be affected and, for this purpose, he rejected those of the seventeen
States which were not ‘represented at the Conference”. This
statement clearly shows that in the view of the Australian rep-
resentative, paragraph 5 was not intended to be applicable to the
declarations of States not represented at the Conference. This
statement, though it related to a point in the paragraph of cardinal
importance, was not disputed by the representative of the United
Kingdom or by any other member of the Committee. The conclusion
to be drawn is that, in the view of the members of the Committee,
the States not represented at the Conference remained outside the
scope of the matter being dealt with by paragraph 5 and that that
paragraph was intended to be binding only upon those States
which, having been represented at the Conference, would sign and
ratify the Charter and thus accept the Statute directly and without
any probable delay.

This is confirmed by the report of Committee IV/r, approved by
the Committee on June 11th, 1945. The report, having stated that
the Committee proposed solutions for certain problems to which
the creation of the new Court would give rise, sets out under (a)
what is provided in Article 37, under (6) what is provided in
paragraph 4 (which was to become paragraph 5) of Article 36, and
adds: “fc) Acceptances of the jurisdiction of the old Court over
disputes arising between parties to the new Statute and other
States, or between other States, should also be covered in some
way and it seems desirable that negotiations should be initiated
with a view to agreement that such acceptances will apply to the
jurisdiction of the new Court. This matter cannot be dealt with in
the Charter or the Statute, but it may later be possible for the
General Assembly to facilitate such negotiations.’’ Thus a clear
distinction was drawn between what could be dealt with by Arti-
cle 36, paragraph 5, and what could only be dealt with otherwise,
that is, by agreement, outside the provisions of the Statute, with
the States absent from the San Francisco negotiations. If that did
not refer exclusively to the declarations of such States, at least
there is no doubt that it did refer to them and that they were princi-
pally referred to: the use of the word ‘‘acceptances’’ confirms this,
if confirmation is necessary, and this word, which appears once only
in the French text, appears twice in the English text of which
indeed it is the first word.

This confirms the view that Article 36, paragraph 5, was designed
to govern the transfer dealt with in that provision only as between
the signatories of the Statute, not in the case of a State in the
position of Bulgaria.

18
AERIAL INCIDENT OF 27 VH 55 (JUDGMENT OF 26 V 59) 142

Finally, if any doubt remained, the Court, in order to interpret
Article 36, paragraph 5, should consider it in its context and
bearing in mind the general scheme of the Charter and the Statute
which founds the jurisdiction of the Court on the consent of States.
It should, as it said in the case of the Monetary gold removed from
Rome in 1943, be careful not to “run counter to a well-established
principle of international law embodied in the Court’s Statute,
namely, that the Court can only exercise jurisdiction over a State
with its consent”. (7.C.J. Reports 1954, p. 32.)

Consent to the transfer to the International Court of Justice of
a declaration accepting the jurisdiction of the Permanent Court
may be regarded as effectively given by a State which, having
been represented at the San Francisco Conference, signed and
ratified the Charter and thereby accepted the Statute in which
Article 36, paragraph 5, appears. But when, as in the present
case, a State has for many years remained a stranger to the Statute,
to hold that that State has consented to the transfer, by the fact
of its admission to the United Nations, would be to regard its
Tequest for admission as equivalent to an express declaration by
that State as provided for by Article 36, paragraph 2, of the
Statute. It would be to disregard both that latter provision and
the principle according to which the jurisdiction of the Court is
conditional upon the consent of the respondent, and to regard as
sufficient a consent which is merely presumed.

*
* *

Even if it should be assumed that Article 36, paragraph 5, is not
limited to the declarations of signatory States, the terms of that
provision make it impossible to apply it to the Bulgarian Declaration
of 1921. The Government of Israel, in order to base the jurisdiction
of the Court upon the combined effect of the Bulgarian Declaration
of 1921 and Article 36, paragraph 5, of the Statute, has construed
that provision as covering a declaration made by a State, which
had not participated in the San Francisco Conference, which is not
a signatory of the Statute and only became a party thereto much
later. The Court will also consider the matter from this angle and
accordingly enquire whether the conditions, required by Article 36,
paragraph 5, for a transfer from the Permanent Court of Inter-
national Justice to the International Court of Justice of acceptances
of compulsory jurisdiction relating only to the former, are satisfied
in the present case and whether the Bulgarian Declaration must
therefore “be deemed ... to be an acceptance of the compulsory
jurisdiction of the International Court of Justice”.

The declarations to which Article 36, paragraph 5, refers created
for the States which had made them the obligation to recognize the

19
AERIAL INCIDENT OF 27 VII 55 (JUDGMENT OF 26 V 59) 143

jurisdiction of the Permanent Court of International Justice. At
the time when the new Statute was drawn up, it was anticipated
—and events confirmed this—that the Permanent Court would
shortly disappear and these undertakings consequently lapse. It was
sought to provide for this situation, to avoid, as far as it was possible,
such a result by substituting for the compulsory jurisdiction of the
Permanent Court, which was to come to an end, the compulsory
jurisdiction of the International Court of Justice. This was the
purpose of Article 36, paragraph 5. This provision effected, as
between the States to which it applied, the transfer to the new
Court of the compulsory jurisdiction of the old. It thereby laid
upon the States to which it applied an obligation, the obligation
to recognize, 7pso facto and without special agreement, the juris-
diction of the new Court. This constituted a new obligation which
was, doubtless, no more onerous than the obligation which was to
disappear but it was nevertheless a new obligation.

In the case of a State signatory of the Charter and of the Statute,
the date at which this new obligation arises, the date at which this
transfer from the jurisdiction of one Court tc that of another Court
is effected, is not directly determined. It could only be linked to
the signing of the Charter by an interpretation somewhat out of
keeping with the provisions of Article 110 of the Charter which,
for the date of the entry into force of the Charter and, consequently,
of the Statute, have regard to the dates of the deposit of ratifications.
Neither of these dates can be taken as fixing the birth of the obli-
gation here under consideration in.the case of a State not a signatory
of the Charter but subsequently admitted to the United Nations.
Until its admission, it was a stranger to the Charter and to the
Statute. What has been agreed upon between the signatories of
these instruments cannot have created any obligation binding upon
it, in particular an obligation to recognize the jurisdiction of the
Court.

This was the position of Bulgaria. Article 36, paragraph 5, could
not in any event be operative as regards that State until the date of
its admission to the United Nations, namely, December 14th, 1955.

At that date, however, the Bulgarian Declaration of 1921 was
no longer in force in consequence of the dissolution of the Permanent
Court of International Justice in 1946. The acceptance set out in
that Declaration of the compulsory jurisdiction of the Permanent
Court of International Justice was thereafter devoid of object since
that Court was no longer in existence. The legal basis for that
acceptance in Article 36, paragraph 2, of the Statute of the Per-
manent Court of International Justice, ceased to exist with the
disappearance of that Statute. Thus, the Bulgarian Declaration
had lapsed and was no longer in force.

Though the Statute of the present Court could not lay any
obligation upon Bulgaria before its admission to the United Nations,
and though the Bulgarian Declaration of 1921 had lapsed before

20
AERIAL INCIDENT OF 27 VII 55 (JUDGMENT OF 26 V 59) 144

that date, can Article 36, paragraph 5, nevertheless have had the
effect that that Declaration must be deemed as between Bulgaria
and Israel to be an acceptance of the compulsory jurisdiction of
the International Court of Justice? That depends upon the date to
which Article 36, paragraph 5, refers when it speaks of declarations
“which are still in force’, “pour une durée qui n’est pas encore
expirée’’. In expressing itself thus; Article 36, paragraph 5, neither
states nor implies any reference to a fixed date, that of the signature
of the Charter and of the Statute, or that of their original entry
into force. These were events to which Bulgaria, which became a
party to the Statute only as a result of its admission to the United
Nations in 1955, was not privy; it would be permissible to have
reference to those dates in respect of the application of Article 36,
paragraph 5, only if that provision had referred thereto expressly
or by necessary implication; nothing of the kind is stated or implied
in the text.

There is nothing in Article 36, paragraph 5, to reveal any intention
of preserving all the declarations which were in existence at the
time of the signature or entry into force of the Charter, regardless
of the moment when a State having made a declaration became a
party to the Statute. Such a course would have involved the
suspending of a legal obligation, to be revived subsequently: it is
scarcely conceivable in respect of a State which was a stranger to
the drafting of Article 36, paragraph 5. There is nothing in this
provision to show any intention of adopting such an exceptional
procedure. If there had been such an intention, it should have been
expressed by a direct clause providing for the preservation of the
declaration, followed by a provision for its subsequent re-entry into
force as from the moment of admission to the United Nations:
nothing of the kind is expressed in the Statute.

Article 36, paragraph 5, is expressed in a single sentence the
purpose of which is to state that old declarations which are still
in force shall be deemed as between the parties to the present
Statute to be acceptances of the compulsory jurisdiction of the
International Court of Justice. The provision determines, in respect
of a State to which it applies, the birth of the compulsory juris-
diction of the new Court. It makes that subject to two conditions:
(1) that the State having made the declaration should be a party
to the Statute, (2) that the declaration of that State should still be
in force.

Since the Bulgarian Declaration had lapsed before Bulgaria was
admitted to the United Nations, it cannot be said that, at that time,
that declaration was still in force. The second condition stated in
Article 36, paragraph 5, is therefore not satisfied in the present case.
Thus, even placing itself on the ground upon which the Government
of Israel bases its claim, the Court finds that Article 36, para-
graph 5, is not applicable to the Bulgarian Declaration of Ig2r.

21
AERIAL INCIDENT OF 27 VII 55 (JUDGMENT OF 26V 59) 145

This view is confirmed by the following considerations:

On the one hand, the clear intention which inspired Article 36,
paragraph 5, was to continue in being something which was in
existence, to preserve existing acceptances, to avoid that the crea-
tion of a new Court should frustrate progress already achieved;
it is not permissible to substitute for this intention to preserve, to
secure continuity, an intention to restore legal force to undertakings
which have expired: it is one thing to preserve an existing under-
taking by changing its subject-matter; it is quite another to revive
an undertaking which has already been extinguished.

On the other hand, Article 36, contrary to the desire of a number
of delegations at San Francisco, does not make compulsory juris-
diction an immediate and direct consequence of being a party to
the Statute. If Bulgaria, which at the time of its admission to the
United Nations was under no obligation of that kind in consequence
of the lapse of its Declaration of 1927, were to be regarded as subject
to the compulsory jurisdiction as a result of its admission to the
United Nations, the Statute of the Court would, in the case of
Bulgaria, have a legal consequence, namely, compulsory juris-
diction, which that Statute does not impose upon other States. It
is difficult to accept an interpretation which would constitute in the
case of Bulgaria such a derogation from the system of the Statute.

In seeking and obtaining admission to the United Nations,
Bulgaria accepted all the provisions of the Statute, including
Article 36. It agreed to regard as subject to the compulsory juris-
diction of the Court, on the one hand, those States parties to the
Statute which had made or would make the declaration provided
for by paragraph 2 and, on the other hand, in accordance with
paragraph 5, those States which, at the time of their acceptance
of the Statute, were bound by their acceptance of the compulsory
jurisdiction of the Permanent Court. At the time when Bulgaria
sought and obtained admission to the United Nations, its acceptance
of the compulsory jurisdiction of the Permanent Court had long
since lapsed. There is nothing in Article 36, paragraph 5, to indicate
any intention to revive an undertaking which is no longer in force.
That provision does not relate to the position of Bulgaria at the
time of its entry into the United Nations; Bulgaria’s acceptance
of the provision does not constitute consent to the compulsory
jurisdiction of the International Court of Justice; such consent can
validly be given by Bulgaria only in accordance with Article 36,
paragraph 2.

Article 36, paragraph 5, cannot therefore lead the Court to find
that, by the operation of this provision, the Bulgarian Declaration
of 1921 provides a basis for its jurisdiction to deal with the case
submitted to it by the Application filed by the Government of
Israel on October 16th, 1957.

22
AERIAL INCIDENT OF 27 VII 55 (JUDGMENT OF 26V 59) 146

In the circumstances, it is unnecessary for the Court to proceed
to a consideration of the other Preliminary Objections to the Appli-
cation raised by the Government of the People’s Republic of Bulgaria.

For these reasons,

THE CouRT,
by twelve votes to four,

finds that it is without jurisdiction to adjudicate upon the dispute
brought before it on October 16th, 1957, by the Application of the
Government of Israel.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this twenty-sixth day of May, one
thousand nine hundred and fifty-nine, in three copies, one of which
will be placed in the archives of the Court and the others transmitted
to the Government of Israel and the Government of the People’s
Republic of Bulgaria, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.

Vice-President ZAFRULLA KHAN states that he agrees with the
Judgment of the Court. Paragraph 5 of Article 36 of the Statute
of the Court requires that the State having made a declaration of
acceptance of the compulsory jurisdiction of the Permanent Court
should be a party to the Statute of the International Court and
that the declaration should still be in force. The paragraph is not,
by its language, limited in its application to States who became
signatories of the Charter of the United Nations, though in actual
fact the paragraph did not become applicable to any other State, as
no other State, having a declaration still in force, became a party
to the Statute of the International Court before the dissolution of
the Permanent Court put an end to all declarations accepting its
jurisdiction. If Bulgaria, or any other State whose declaration
accepting the compulsory jurisdiction of the Permanent Court was
still in force, had become a party to the Statute of the International
Court before the dissolution of the Permanent Court, paragraph 5
of Article 36 of the Statute of the International Court would have
become applicable.
AERIAL INCIDENT OF 27 VII 55 (JUDGMENT OF 26 V 59) 147

Judges Bapawi and ARMAND-UGON, availing themselves of the
right conferred upon them by Article 57 of the Statute, append to
the Judgment of the Court statements of their Separate Opinions.

Judges Sir Hersch LAUTERPACHT, WELLINGTON Koo and Sir
Percy SPENDER, availing themselves of the right conferred upon
them by Article 57 of the Statute, append to the Judgment of the
Court a statement of their Joint Dissenting Opinion.

Mr. GOITEIN, Judge ad hoc, availing himself of the right conferred
upon him by Article 57 of the Statute, appends to the Judgment
of the Court a statement of his Dissenting Opinion.

(Initralled) H. K.
(Initialled) G.-C.
